Order filed, May 8, 2019.




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00305-CV
                               ____________

                   CITY OF HOUSTON, TEXAS, Appellant

                                       V.

                       DARRYL S CHAPMAN, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-20078


                                   ORDER

      The reporter’s record in this case was due April 22, 2019. See Tex. R. App.
P. 35.1. On April 23, 2019, this court granted the court reporter’s motion for
extension of time to file the record until May 02, 2019. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Jennifer Gajevsky, the official court reporter, to file the record in
this appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Jennifer Gajevsky does not timely file the record as
ordered, we may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM